IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-528

                                       No. COA22-125

                                     Filed 2 August 2022

     Pasquotank County, Nos. 19 CRS 220; 222; 224; 240; 19 CRS 50275-76

     STATE OF NORTH CAROLINA

                  v.

     RODNEY RANDELL WENTZ


           Appeal by Defendant from judgment entered 5 September 2019 by Judge J.

     Carlton Cole in Pasquotank County Superior Court. Heard in the Court of Appeals

     10 May 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Joseph
           L. Hyde, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Wyatt
           Orsbon, for Defendant-Appellant.


           WOOD, Judge.


¶1         Defendant Rodney Randell Wentz (“Defendant”) appeals the trial court’s

     denial of his motion to withdraw his guilty plea pursuant to N.C. Gen. Stat. § 15A-

     1024, alleging that the sentence imposed by the trial court was inconsistent with

     the sentence outlined in his plea agreement with the State. After careful review, we

     vacate the trial court’s judgment and remand for further proceedings.

                       I.   Factual and Procedural Background
                                            STATE V. WENTZ

                                            2022-NCCOA-528

                                           Opinion of the Court



¶2         Between February 5 and February 19, 2019, Defendant and his daughter1

     committed three break-ins and stole several items including watches, televisions,

     jewelry, money, a safe, a wallet, and a 9-millimeter handgun magazine from several

     residences in Elizabeth City, North Carolina. Investigators determined Defendant

     and his daughter were staying at a local hotel, searched their room, and found a .22

     caliber Gecado revolver among Defendant’s belongings. Police also recovered several

     of the items stolen during the break-ins from Defendant’s vehicle.

¶3         On April 22, 2019, a grand jury returned indictments charging Defendant with

     three counts each of breaking and entering, larceny after breaking and entering,

     possession of stolen goods, and one count each of larceny of a firearm, possession of a

     stolen firearm, possession of a firearm by a felon, and being a habitual felon due to

     three prior felony convictions.

¶4         On September 5, 2019, Defendant entered into a plea agreement with the

     State. Defendant agreed to enter an Alford plea to one count of possession of a

     firearm by a felon, three counts of felony breaking and entering, and to admit his

     status as a habitual felon. In exchange, the State agreed to dismiss the remaining

     charges.     Additionally, the plea agreement stated: “The State does not oppose

     consolidating the offenses for sentencing. The Defendant is to receive an active




           1   Defendant’s daughter is not the subject of this appeal.
                                        STATE V. WENTZ

                                         2022-NCCOA-528

                                        Opinion of the Court



     sentence in the aggrivated [sic] range. The State will dismiss the related charges.”

     Beneath the stricken word “aggrivated [sic]” was handwritten, “Presumptive 77-105

     months.”

¶5         On September 5, 2019, the parties brought their negotiated plea agreement

     before the trial court. The trial court read aloud the plea agreement and Defendant

     stated he understood, accepted, and entered the plea voluntarily, fully understanding

     what he was doing. After hearing the State’s factual basis for the charges, the trial

     court turned to sentencing. The trial court noted, “the plea agreement says the State

     does not oppose the Court consolidating the offenses, but I’m not inclined to do that.

     What I would do is sentence him separately [for the Class C and Class D felonies].”

     Upon the trial court’s statement, Defendant made a motion to withdraw the plea,

     contending he had “entered into this plea with the expectation that he would receive

     a sentence of 77 to 105 months.”

¶6         In response, the trial court stated the plea agreement did not reflect

     Defendant’s interpretation of it because the language provided that “the State does

     not oppose the matters being consolidated.” The trial court determined that it would

     not consolidate the matters and that it was in its discretion to allow Defendant to

     withdraw his plea prior to entering sentence. The trial court observed,

                  [i]f at the time of sentencing, the judge decides to impose a
                  sentence other than that provided for in the negotiated plea
                  arrangement, the defendant must be allowed to withdraw
                                           STATE V. WENTZ

                                            2022-NCCOA-528

                                           Opinion of the Court



                   his or her plea2. . . . However, the Court may allow the
                   defendant to withdraw a guilty plea prior to sentencing for
                   a fair and just reason. I’m not inclined to allow him to
                   withdraw it . . . .

     After denying Defendant’s motion to withdraw the guilty plea, the trial court

     sentenced him to 77 to 105 months for the charge of possession of a firearm by a felon,

     followed by 67 to 93 months for the three breaking and entering convictions.

     Defendant received 188 days of credit for time served awaiting trial. Defendant gave

     oral notice of appeal.

                                 II.    Appellate Jurisdiction

¶7          Pursuant to N.C. Gen. Stat. § 15A-1444(e) and our decision in State v. Dickens,

     Defendant is entitled to appellate review of the denial of his motion to withdraw his

     Alford plea as a matter of right. N.C. Gen. Stat. § 15A-1444(e) (2019); State v.

     Dickens, 299 N.C. 76, 79, 261 S.E.2d 183, 185 (1980).

                                         III.    Analysis

¶8          Defendant’s sole argument on appeal is that the trial court violated N.C. Gen.

     Stat. § 15A-1024 and erred in imposing a sentence inconsistent with the sentence set

     out in Defendant’s plea agreement without allowing Defendant to withdraw his

     Alford plea. We agree.

        1. Standard of Review


            2We note that the trial court is reciting the first sentence of N.C. Gen. Stat. § 15A-
     1024 (2019).
                                          STATE V. WENTZ

                                           2022-NCCOA-528

                                          Opinion of the Court



¶9           As noted in State v. Wall, to determine “whether there was any proper reason

       for the trial court to have granted defendant’s motion to withdraw his plea after a

       sentence is imposed, we look to the statutory provisions governing such a

       motion. Our General Assembly has created a clear right for a defendant to withdraw

       a plea at the time sentence is imposed if that sentence differs from that contained in

       the plea agreement” through N.C. Gen. Stat. § 15A-1024. 167 N.C. App. 312, 314,

       605 S.E.2d 205, 207 (2014).

          2. N.C. Gen. Stat. § 15A-1024’s Application to the Plea Agreement

¶ 10          “Although a plea agreement occurs in the context of a criminal proceeding, it

       remains contractual in nature.” State v. Rodriguez, 111 N.C. App. 141, 144, 431

       S.E.2d 788, 790 (1993) (citation omitted). A plea agreement “is markedly different

       from an ordinary commercial contract” as it involves the waiver of fundamental

       constitutional rights, including the right to a jury trial. State v. Blackwell, 135 N.C.

       App. 729, 731, 522 S.E.2d 313, 315 (1999). Due to the serious contractual nature of

       a plea bargain, a “constant factor [in the plea-bargaining process] is that when a plea

       rests in any significant degree on a promise or agreement of the prosecutor, so that it

       can be said to be part of the inducement or consideration, such promise must be

       fulfilled.” Rodriguez, 111 N.C. App. at 144, 431 S.E.2d at 790 (quoting Santobello v.

       New York, 404 U.S. 257, 262, 92 S. Ct. 495, 499, 30 L. Ed. 2d 427, 433 (1971)). Due

       process mandates strict adherence to any plea agreement to ensure “the defendant
                                          STATE V. WENTZ

                                          2022-NCCOA-528

                                         Opinion of the Court



       [receives] what is reasonably due in the circumstances.” Id.

¶ 11          “There is no absolute right to have a tendered guilty plea accepted” by the trial

       court. State v. Wallace, 345 N.C. 462, 465, 480 S.E.2d 673, 675 (1997). The trial court

       judge may initially accept “a plea arrangement when it is presented to him[,] . . .

       [hear] the evidence[,] and at the time for sentencing [determine] that a sentence

       different from that provided for in the plea arrangement must be imposed.” State v.

       Williams, 291 N.C. 442, 446, 230 S.E.2d 515, 517-18 (1976).

¶ 12         To ensure a defendant receives the benefit of a plea bargain, N.C. Gen. Stat. §

       15A-1024 provides that a defendant must be informed and permitted to withdraw his

       plea when the sentence imposed by the trial court differs from what was agreed to

       under the terms of the plea agreement:

                    If at the time of sentencing, the judge for any reason
                    determines to impose a sentence other than provided for in
                    a plea arrangement between the parties, the judge must
                    inform the defendant of that fact and inform the defendant
                    that he may withdraw his plea. Upon withdrawal, the
                    defendant is entitled to a continuance until the next
                    session of court.

       N.C. Gen. Stat. § 15A-1024; State v. Marsh, 265 N.C. App. 652, 654, 829 S.E.2d 245,

       247 (2019). Once a trial court decides to impose a different sentence, the trial court

       should: (1) inform the defendant of the decision to impose a sentence other than that

       provided in the plea agreement; (2) inform the defendant that he can withdraw his

       plea; and (3) if the defendant chooses to withdraw his plea, grant a continuance until
                                         STATE V. WENTZ

                                         2022-NCCOA-528

                                        Opinion of the Court



       the next session of court. State v. Rhodes, 163 N.C. App. 191, 195, 592 S.E.2d 731,

       733 (2004). “Where a court fails to inform a defendant of [his] right to withdraw a

       guilty plea pursuant to N.C. Gen. Stat. § 15A-1024, the sentence must be vacated,

       and the case remanded for re-sentencing.” State v. Carriker, 180 N.C. App. 470, 471,

       637 S.E.2d 557, 558 (2006) (citing Rhodes, 163 N.C. App. at 195, 592 S.E.2d at 733).

       This Court’s “precedent is clear that any change by the trial judge in the sentence

       that was agreed upon by the defendant and the State . . . requires the judge to give

       the defendant an opportunity to withdraw his guilty plea.” Marsh, 265 N.C. App. at

       655, 829 S.E.2d at 247 (emphasis added).

¶ 13         The State contends that the trial court’s sentencing was not inconsistent with

       the plea agreement because the plea agreement’s plain language does not require

       Defendant’s offenses to be consolidated for sentencing. The State argues the plea

       agreement’s language, “the State does not oppose consolidating the offenses for

       sentencing,” possesses a similar effect as the plea agreement in State v. Blount. 209

       N.C. App. 340, 346, 703 S.E.2d 921, 926 (2011). In Blount, the plea agreement

       between the State and defendant included the following language: “The State shall

       not object to punishment in the mitigated range of punishment.” Id. This court

       determined that the terms of the plea agreement did not “provide for a mitigated-

       range sentence — only that the State would ‘not object’ to such a sentence.” Id. We

       held there was “no agreed-upon sentence” between defendant and the State “for the
                                          STATE V. WENTZ

                                          2022-NCCOA-528

                                         Opinion of the Court



       trial court to reject.” Id. Drawing a parallel between the plea agreement in Blount

       and the plea agreement here, the State contends that it agreeing “not to oppose a

       particular sentence did not compel the trial court to impose that sentence.” However,

       the plea agreement in this case is distinguishable from that in Blount.

¶ 14         Because a plea agreement involves a waiver of fundamental constitutional

       rights, “the right to due process and basic contract principles require strict

       adherence” to the terms of the agreement. Rodriguez, 111 N.C. App. at 145, 431

       S.E.2d at 790. Furthermore, “this strict adherence ‘require[s] holding the [State] to

       a greater degree of responsibility than the defendant (or possibly than would be either

       of the parties to commercial contracts) for imprecisions or ambiguities in plea

       agreements.’ ” Blackwell, 135 N.C. App. at 731, 522 S.E.2d at 315 (quoting United

       States v. Harvey, 791 F.2d 294, 300 (4th Cir. 1986)). Thus, “when a prosecutor fails

       to fulfill promises made to the defendant in negotiating a plea bargain, the

       defendant’s constitutional rights have been violated and he is entitled to relief.”

       Rodriguez, 111 N.C. App. at 145, 431 S.E.2d at 790 (quoting Northeast Motor Co. v.

       N.C. State Board of Alcoholic Control, 35 N.C. App. 536, 538, 241 S.E.2d 727, 729

       (1978)).

¶ 15          In this case, the plea agreement includes a specific, agreed-upon sentence

       between Defendant and the State: “The Defendant is to receive an active sentence in

       the aggrivated [sic] range,” a sentence intended to be in the presumptive range of “77-
                                           STATE V. WENTZ

                                           2022-NCCOA-528

                                          Opinion of the Court



       105 months.” Defendant “quite reasonably interpreted this to mean that the State

       promised” that in exchange for his Alford plea, he would receive an active sentence

       in the presumptive range of “77-105 months.” See Blackwell, 135 N.C. App. at 731,

       522 S.E.2d at 315. Thus, the plea agreement laid out an agreed-upon sentence for

       the trial court to either accept or reject. See Blount, 209 N.C. App. at 346, 703 S.E.2d

       at 926.

¶ 16         The State’s argument focuses on the plea agreement’s language of “[t]he State

       does not oppose” to justify the trial court’s discretion in not consolidating Defendant’s

       convictions into one judgment. The State contends that this choice of words in the

       plea agreement placed Defendant “on notice that consolidation was not guaranteed.”

       However, the strict adherence to the plea agreement requires construing any

       ambiguities in the agreement against the State as its drafter. Blackwell, 135 N.C.

       App. at 731, 522 S.E.2d at 315 (quoting Harvey, 791 F.2d at 300). When reading the

       provisions of the plea agreement together “as a whole”, it was reasonable for

       Defendant to rely upon the consolidation of his offenses for sentencing as part of the

       inducement for Defendant’s Alford plea. See Rodriguez, 111 N.C. App. at 144, 431

       S.E.2d at 790. Simply put, Defendant did not waive his constitutional rights and

       bargain for the State’s interpretation of the plea agreement. Moreover, a “defendant

       should not be forced to anticipate loopholes that the State might create in its own

       promises.” Blackwell, 135 N.C. App. at 731, 522 S.E.2d at 315.
                                          STATE V. WENTZ

                                           2022-NCCOA-528

                                          Opinion of the Court



¶ 17         At sentencing, the trial court clearly articulated its discretion to impose

       something other than a consolidation of Defendant’s sentences. While the trial court

       sentenced Defendant to 77 to 105 months for the charge of possession of a firearm by

       a felon, it imposed an alternative sentence of 67 to 93 months for the three breaking

       and entering convictions and ordered both sentences to run consecutively.

¶ 18         In State v. Carriker, this Court held that the trial court erred by denying the

       defendant’s motion to withdraw her plea after ordering the defendant to surrender

       her nursing license, a sentence that was not included in the plea agreement. 180

       N.C. App. at 471, 637 S.E.2d at 558. Here, as in Carriker, the trial court imposed an

       additional sentence from that specified in the plea agreement. Id. The trial court’s

       subsequent sentencing of 67 to 93 months was contrary to the inducement Defendant

       bargained for in his plea agreement with the State. Our Court has held that any

       change by the trial court in the sentence that was agreed upon by the defendant and

       the State requires the trial court judge to give the defendant an opportunity to

       withdraw his guilty plea. Marsh, 265 N.C. App. at 655, 829 S.E.2d at 247. The record

       before us reveals the trial court “failed to inform defendant of [his] right to withdraw

       [his] plea after determining to impose a sentence other than as provided in the plea

       arrangement.” Carriker, 180 N.C. App. at 471, 637 S.E.2d at 558; Wall, 167 N.C.

       App. at 317, 605 S.E. 2d at 209. In fact, the trial court denied Defendant’s motion to

       withdraw his plea.
                                            STATE V. WENTZ

                                            2022-NCCOA-528

                                         Opinion of the Court



¶ 19         We conclude the two separate sentences imposed by the trial court are different

       from the presumptive sentence of 77-105 months that Defendant bargained for in his

       plea agreement. Marsh, 265 N.C. App. at 656, 829 S.E.2d at 248; see State v. Russell,

       153 N.C. App. 508, 509, 570 S.E.2d 245, 247 (2002) (“A plea agreement is treated as

       contractual in nature[.]”). Because the trial court denied Defendant his right to

       withdraw his guilty plea as required by N.C. Gen. Stat. § 15A-1024, we vacate and

       remand to the trial court for proceedings not inconsistent with the statute. Carriker,

       180 N.C. App. at 471, 637 S.E.2d at 558.

                                      IV.     Conclusion

¶ 20         For the reasons stated, we hold the trial court was required to inform

       Defendant of his right to withdraw his guilty plea pursuant to N.C. Gen. Stat. § 15A-

       1024. Accordingly, we vacate the trial court’s judgment and remand this matter for

       further proceedings. Because Defendant was entitled to withdraw his plea once the

       trial court imposed a sentence inconsistent with the plea agreement, on remand, we

       conclude Defendant is no longer bound by the plea agreement. Marsh, 265 N.C. App.

       at 656, 829 S.E.2d at 248.



             VACATED AND REMANDED.

             Judges INMAN and ARROWOOD concur.